Citation Nr: 0414772	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 8, 
2001, to May 16, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel






INTRODUCTION

The appellant apparently is a veteran who served on active 
duty from September 1943 to January 1945.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2001 decision by the Department of Veterans Affairs 
(VA) Medical Center (MC) in Manchester, New Hampshire, the 
agency of original jurisdiction (AOJ).  In July 2003 the 
Board remanded this matter for additional development.

This appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Documents currently of record show that service connection 
has been established for a spinal disc disorder, rated 60 
percent, and that a total rating based on individual 
unemployability has been assigned.  The Board's July 2003 
Remand ordered certain development which was not adequately 
completed.  Hence, another remand is required.  A remand by 
the Court or the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the Board had asked the AOJ to associate with 
the record the veteran's VA claims folder and any original 
adminstrative file related to this claim maintained at the 
VAMC.  The veteran's claims file was not associated with the 
record and appears to be at the St. Petersburg, Florida RO.  
[While duplicate copies of post-2000 records from the 
veteran's claims file were sent from the RO in St. 
Petersburg, these records do not provide all necessary 
information.]

The Board had also asked that the file be reviewed by an 
appropriate VA physician for an opinion as to whether or not 
the evidence demonstrates the veteran's condition had 
stabilized or improved to the extent that further emergency 
care was no longer required at the time of the refusal of 
transfer to a VA facility on May 9, 2001.  It was 
specifically requested that the physician's opinion be 
reconciled with the other evidence of record, including the 
October 2001 private medical opinion.  We note that the VA 
physician's opinion obtained contains little more than the 
statement: "Based on the evidence of record, the veteran's 
condition had stabilized", followed by the hand written 
note, "stable for transfer prior to surgery on 10 May 01.  
Complications occurred p[ost] surg. and after refusal of VA 
transfer."  This opinion is not fully responsive to the 
remand request, in part, because there is no comment on the 
private medical opinion of record.   

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and any interpretative Court 
decisions.  The veteran and his 
representative should have the 
opportunity to respond.

2.  The AOJ should obtain and associate 
with the record the veteran's VA claims 
folder and any original adminstrative 
file related to this claim (or complete 
copies thereof) maintained at the VAMC.  
If any such records are not available, 
the AOJ should provide an explanation as 
to the reason why this is so.  

3.  Then, the AOJ should contact the 
private physician who provided the 
October 2001 opinion, Dr. TM, and ask him 
to submit a statement explaining in 
detail the rationale for his opinion that 
the veteran should not have been 
transferred to the VA facility.  Dr. TM 
should indicate: (1) Why treatment at the 
private facility in May 2001 was for a 
medical emergency of such nature that 
delay would have been hazardous to the 
veteran's life or health; and (2) Why an 
attempt to use the VA facility at White 
River Junction, Vermont, would not have 
been reasonable, sound, wise, or 
practical   He should specifically 
identify any evidence, medical findings, 
and test results that reflect the 
veteran's condition on May 9, 2001, was 
so fragile as to make him unstable for 
transfer the 100 plus miles to the 
Vermont VA facility.  Additionally, Dr. 
TM should be sent a copy of the November 
2003 VA memorandum concluding that the 
veteran's condition had stabilized, and 
should invited to comment on the 
statements therein. 

4.  After  Dr. TM's response (if any) is 
associated with the record, the entire 
record should be forwarded to an 
appropriate VA physician (one was not 
previously involved with this claim) for 
review and an opinion as to: (1) Whether 
treatment at the private facility from 
May 8, 2001 through May 16, 2001, was for 
a medical emergency of such nature that 
delay would have been hazardous to the 
veteran's life or health; and (2) Whether 
an attempt to use the VA facility at 
White River Junction, Vermont, would not 
have been reasonable, sound, wise, or 
practical.  The reviewing physician 
should reconcile any opinion given with 
that by Dr. TM.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim.  If 
the benefit sought remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The purposes of this remand are to ensure notice is complete, 
to assist the veteran with the development of his claim, and 
to ensure compliance with the precedent opinion by the Court 
in Stegall, supra.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

